NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application, Amendments and/or Claims
	Claim 16 was amended and entered as requested in the after-final amendment filed on August 3, 2020.  An Appeal Brief was filed on November 20, 2020.  Following the amendment, claims 16, 23, 25, 28-30 and 36-39 are pending in the instant application.

	Claims 16, 23, 25, 28-30 and 36-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Appellant’s arguments, filed in the November 20, 2020 Appeal brief, with respect to the obviousness rejection over claims 16, 23, 25, 28-30 and 36-39 have been fully considered and are persuasive.  In particular, while a method of using the surface-based Fluorescence Intensity Distribution Analysis (sFIDA) technique for the detection of single particles, such as single aggregates of amyloid-beta (A) peptide (see Funke et al. (2008) and Funke et al. (2010); both of record) or prion protein (see Birkmann et al. (2007) Veterinary Microbiology, 123, 294-304) were known in the prior art, the prior art does not teach nor predictably suggest the detection of two or more different aggregate types using the sFIDA. Appellants’ arguments at pp. 9-10 of the brief regarding the combination of completely different methodologies with the Funke 2008 and Funke 2020 sFIDA method is thus persuasive, as such does not provide for a reasonable expectation of success. The presently claimed invention is this not obvious over the cite prior art nor over co-pending Application No. 14/366,952 in combination with the cited prior art.
And while the claims may encompass a natural correlation-type judicial exception, they are patent eligible because it was not routine or conventional to use the 
Furthermore, the following prior art references are made of record and not relied upon, yet they are considered pertinent to applicant's disclosure; none of the following references, however, teach or reasonably suggest the presently claimed invention:
US Patent No. 6,515,289 B1 to Kask. Discloses the use of FIDA for the detection of single particles within a sample.
Kask P et al. Fluorescence-intensity distribution analysis and its application in biomolecular detection technology. PNAS, 1999, 96(24), 13756-13761.
Haupts U et al. Single-molecule detection technologies in miniaturized high-throughput screening: Fluorescence intensity distribution analysis. J. Biomolecular Screening, 2003, 8(1), 19-33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649